Citation Nr: 1632406	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability (TDIU). 

(The issues of entitlement to a compensable rating for a left varicocele, entitlement to service connection for right and left foot disabilities, right and left toenail disabilities, a right and left lower extremity disability, right and left hip disabilities, right and left arm disabilities, a skin condition, entitlement to a rating greater than 40 percent for a thoracolumbar spine disability, and eligibility for a special home adaptation grant, specially adaptive housing, and automobile or adaptive equipment will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from January 1995 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims folder.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  It is reasonably shown that PTSD was manifested by symptoms productive of deficiencies in most areas, such as work, family relations, or mood. Total social and occupational impairment were not shown.

2.  The Veteran is unemployable due to his service-connected PTSD, which is rated as 70 percent disabling.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Specifically, the Veteran was provided the required notice in a letter dated in October 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled. His VA and private treatment records have been associated with the claims file.  

Additionally, the Veteran was afforded adequate VA examinations in February 2013 and May 2013. 

The Veteran testified at a Board hearing in February 2016. 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. The VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating. Id. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating. Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that with resolution of the doubt in favor of the Veteran, his PTSD warrants a 70 percent rating.  Specifically, the evidence shows that the Veteran had impaired impulse control, obsessional rituals, suicidal ideation, and anxiety and depression affecting both his occupation and his marriage.  These symptoms more nearly approximate those for a 70 percent rating under Diagnostic Code 9411.

In a February 2013 VA examination, the Veteran endorsed symptoms of depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and difficulty with concentration.  Socially, the examiner noted that he was married and maintained a good relationship with his three children.  He also reported a group of friends, with whom he socializes.  Occupationally, the Veteran stated that he was currently a student pursuing a master's degree.  He reported difficulty concentrating and that he misses class one or two times per month due to lack of motivation and side effects from medication, but he denied any behavioral or interpersonal issues at school. 

The examiner diagnosed PTSD, adjustment disorder with mixed anxiety and depression, opiate use disorder, and alcohol use disorder.  He opined that the Veteran's disorder cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. 

The examiner diagnosed PTSD, chronic and adjustment disorder with mixed anxiety and depression.  The Veteran was assigned a GAF score of 56.  The examiner opined that his mental disorders cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

Treatment records from September 2013 to July 2015 show the Veteran was diagnosed with major depressive disorder and panic disorder.  In September 2013, the Veteran contacted the suicide hotline and presented in the emergency room for suicidal ideation and opiate dependence.  In October 2013, he was diagnosed with PTSD.  

In a July 2015 treatment record, the Veteran reported daily dysphoria, anxiety, and hypervigilance with social isolation.  His speech was normal and his insight and judgment were fair. The Veteran denied suicidal and homicidal ideations. 

The Veteran appeared at a Board hearing in February 2016.  He testified that he has anxiety and difficulty sleeping.  He reported hospitalization for suicidal thoughts during the prior year.  He stated that he was anti-social and that it contributed to the dissolution of his marriage and that he has not been able to maintain employment due to his inability to focus and his poor social skills. 

The Veteran underwent a VA examination in May 2016.  He reported symptoms including depressed mood, anxiety, suspiciousness, near continuous panic and depression, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, and neglect of personal appearance or hygiene.  The Veteran also endorsed obsessional rituals, particularly hypervigilant checking of his environment.  

Socially, the Veteran is divorced and lives alone.  His last relationship ended the prior July.  He reported that he is not in contact with his oldest daughter but maintains phone contact with his two younger daughters.  He stated that he had only a couple friends and mostly keeps to himself.  Occupationally, the Veteran last worked in 2001 and was not able to continue due to physical limitations.  The Veteran was in school in 2013 and obtained a master's degree and reported current enrollment in another master's program.  The Veteran was scheduled to graduate in December 2016 but reported trouble reading and difficulty with concentration.  The examiner opined that since the last VA examination, the Veteran's PTSD symptoms had increased and his psychosocial and occupational functioning had decreased. 

Upon review of the evidence, the Board finds that a 70 percent rating is warranted.  The Veteran's PTSD precludes the Veteran from working due to his impaired concentration, irritability, depression, and inability to adapt to stressful circumstances or work with others.  Socially, the Veteran is isolated and his PTSD has been a contributing factor to the dissolution of his marriage.  Occupationally, the Veteran has been unemployed since 2001 and his PTSD interferes with his ability to obtain and maintain employment.  The evidence also shows that the Veteran experienced suicidal ideation, as well as obsessional rituals that manifest as hypervigilance.  These symptoms more closely approximate the criteria for a 70 percent rating.  

In his May 2014 substantive appeal, the Veteran specifically requested a 70 percent rating.  His claim is presently granted to that extent.  While the record suggests that this award satisfies the Veteran's appeal, the Board nevertheless notes that the criteria for a 100 percent rating is not present, as the none of the evidence shows, nor has the Veteran alleged, that his PTSD produced total occupational and social impairment either due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or symptoms of such severity, frequency or duration as to equate to total occupational and social impairment.  The Veteran was alert and oriented, with no evidence of hallucinations or delusions. He had no gross impairment of thought process or communication. There was no evidence of total loss of memory, and he had social interaction with his daughters and a few friends. Accordingly, entitlement to a 70 percent rating, but no higher, is granted.

Entitlement to TDIU

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

In this case, the Veteran is presently assigned a 70 percent PTSD disability rating, which meets the schedular criteria for TDIU. The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disability.

As discussed above, the evidence shows that the Veteran is unable to maintain employment due to his PTSD symptoms.  His PTSD causes him to be isolated and he is unable to work with others.  Additionally, he has impaired concentration, an inability to focus, and difficulty adapting to stressful situations.  Accordingly, with resolution of the doubt in favor of the Veteran, the Board finds the Veteran is entitlement to a grant of TDIU. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


ORDER

Entitlement to a 70 percent rating for PTSD is granted.  

Entitlement to a TDIU is granted.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


